

113 S1744 ES: Security Clearance Accountability, Reform, and Enhancement Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1744IN THE SENATE OF THE UNITED STATESAN ACTTo strengthen the accountability of individuals involved in misconduct affecting the
			 integrity of background investigations, to update guidelines for position
			 designation, and for other purposes.1.Short titleThis Act may be cited as the Security Clearance Accountability, Reform, and Enhancement Act.2.DefinitionsIn this Act—(1)the  term  agency  has  the  meaning given the	term in Executive
			 Order 13467 (73 Fed. Reg. 38103);(2)the term appropriate agency means—(A)in the case of a prime contractor for a covered contract, the agency with which the prime
			 contractor entered the covered
			 contract; or(B)in the case of a subcontractor for a covered contract,	any agency on whose behalf the
			 subcontractor is performing work under the covered contract;(3)the term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs and the Select Committee on
			 Intelligence of the Senate; and(B)the Committee on Oversight and Government Reform and the Permanent Select Committee on Intelligence
			 of the House of Representatives;(4)the term background investigation means any investigation required for the purpose of determining the—(A)eligibility of a covered individual for logical and physical access to federally controlled
			 facilities or information systems;(B)suitability  or fitness of a covered individual for Federal employment;(C)eligibility of a covered individual for access to classified information or to hold a national
			 security sensitive
			 position; or(D)fitness of a covered individual to perform work for or on behalf of the United States
			 Government as a contractor employee;(5)the  term  covered contract means	a  contract to conduct background investigations—(A)between an  agency and	a  prime  contractor;(B)between a prime contractor and a subcontractor, if the prime contractor has a contract with an
			 agency; or(C)between subcontractors, if one of the subcontractors has a contract with a prime contractor  that
			 has a contract with an agency;(6)the term covered individual means an individual who—(A)performs work for or on behalf of an agency;  or(B)seeks to perform
			 work for or on behalf of an agency;(7)the term  covered misconduct means misconduct affecting the integrity of a background investigation conducted  by or for  an
			 agency
			 with investigative authority to conduct background
			 investigations, including—(A)falsification of any information relating to a background investigation; or(B)other  serious	misconduct  that   compromises	the  integrity	of a  background  investigation;(8)the  term  prime contractor means an individual  who enters into a contract with an agency; and(9)the  term  subcontractor means	an individual  who has contracted with a prime contractor or with another subcontractor to
			 perform
			 a contract on behalf of an agency.3.Accountability of individuals involved in misconduct affecting the integrity of  agency background
			 investigations(a)Misconduct by Federal employees(1)Unfit	for	Federal employmentIf an agency determines that an  employee of the agency has	engaged   in  covered misconduct,
			 the employee  shall  be
			  found unfit  for Federal employment.(2)Fitness determinationsAn agency shall make a determination under paragraph (1) in accordance with any statutory,
			 regulatory,
			 or internal agency procedures applicable to investigating alleged
			 misconduct by employees of the agency.(3)Prohibition on reemployment to conduct background investigationsIf an agency determines under paragraph (1) that an individual is unfit for Federal
			 employment, the individual shall not be appointed to or continue to occupy
			 a
			 position, as an employee of any agency, that requires its occupant to
			 perform background investigations.(b)Misconduct by employees under contract(1)Ineligibility for performance of work under a covered contractIf an appropriate agency, prime contractor, or subcontractor determines that an individual
			 performing work under a covered contract has engaged in covered
			 misconduct, the individual shall be ineligible to perform background
			 investigations under a covered contract.(2)Mandatory    disclosureA  covered  contract shall  include a  provision
			 requiring  a  prime contractor   or 
			 subcontractor	to  disclose to each appropriate agency any allegation of 
			 covered
			 misconduct by an  employee of	the prime contractor  or
			 subcontractor 
			 not later than 24 hours after the prime contractor or subcontractor
			 discovers the alleged covered misconduct.(3)Investigation of covered misconduct(A)Contractor investigationA  covered  contract shall  include a  provision
			 requiring that,  not later than 5 business days after the date on which a
			 prime contractor or subcontractor discloses an allegation under paragraph
			 (2), the prime contractor or  subcontractor shall refer the allegation of
			 covered misconduct to the agency for investigation.(B)Agency investigationNothing in subparagraph (A) shall  be construed to prohibit an appropriate agency from conducting
			 its own investigation into an allegation of covered misconduct.(4)Prohibition on reemployment to conduct background investigationsIf an appropriate agency determines, based on an investigation conducted under paragraph (3), that
			 an individual is ineligible to perform work under a covered contract under
			 paragraph (1), the individual shall be prohibited  from performing
			 background investigations under any covered contract.(5)Modification of existing contractsNot later than 30 days after the date of enactment of this Act, any covered contract that is in
			 effect and was entered into before the date of enactment of this Act shall
			 be modified to include the provisions required under paragraphs (2) and
			 (3).(c)ReportingNot later than 1 year after the date of enactment of this Act, and annually thereafter,  the
			 President shall submit to the appropriate  congressional committees a
			 report providing—(1)the number of individuals determined to be—(A)unfit for Federal employment under subsection (a); or(B)ineligible to perform work under a covered contract under subsection (b); and(2)details  of the covered misconduct that  resulted  in	each determination described in paragraph
			 (1).4.Review and update of position designation guidance(a)Guidelines(1)Initial   review  and	update	 of    guidanceNot  later  than  180  days  after  the  date  of  enactment  of  this	Act,  the  President shall 
			 review  and, if appropriate, update  the guidance the President issues to
			 assist 
			 agencies in determining—(A)position sensitivity designation; and(B)the appropriate background investigation to initiate for each position designation.(2)Reviews and  revisions of  position designationsNot less frequently than  every 5 years,  the  President,  acting  through  relevant  agencies 
			 (as determined by the President)  and in accordance  with the guidance
			 described in paragraph  (1),  shall  review and, if necessary, revise the
			 position designation of positions within agencies.(b)Reports to CongressNot later than 30 days after  completing a  review under  subsection	(a)(2),  the  President 
			 shall	submit	to  the  appropriate  congressional  committees a report
			 on—(1)any issues identified in the review;  and(2)the number of position designations revised
			 as a result of the review.(c)No   change    in   authorityNothing  in  this section limits or expands the authority  of any agency to  designate a position
			 as sensitive or as requiring its occupant to have access to classified
			 information.Passed the Senate December 15, 2014.Secretary